
	
		II
		110th CONGRESS
		2d Session
		S. 3028
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2008
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to promote community service among United States youth by connecting secondary
		  school seniors to community service opportunities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Senior Year Community Service
			 Act.
		2.PurposeThe purpose of this Act is to promote
			 community service among United States youth by connecting secondary school
			 seniors to community service opportunities.
		3.ProgramThe National and Community Service Act of
			 1990 is amended by inserting after section 198D (42 U.S.C. 12653d) the
			 following:
			
				198E.Senior year
				community service pilot program
					(a)DefinitionIn
				this section:
						(1)Community
				service opportunityThe term community service
				opportunity, used with respect to a student, means a service opportunity
				in the student's community or school.
						(2)Graduation
				rateThe term graduation rate means the percentage
				described in section 1111(b)(2)(C)(vi) of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(ii)).
						(b)Senior year
				community service pilot program
						(1)In
				generalThe Corporation shall establish and carry out a national
				pilot program. In carrying out the program, the Corporation shall make grants
				on a competitive basis to local educational agencies, to enable the agencies to
				establish local programs to match secondary school seniors to community service
				opportunities.
						(2)Amount, number,
				and duration of grants
							(A)Amount of
				grantsIn determining the amount of a grant to be made to a local
				educational agency under paragraph (1), the Corporation shall consider the
				number and percentage of secondary school seniors the local educational agency
				plans to match to community service opportunities under the local program
				involved.
							(B)Number and
				duration of grantsThe Corporation shall make not less than 6
				grants under paragraph (1) and the grants shall be for periods of 2
				years.
							(3)ApplicationTo
				be eligible to receive a grant under paragraph (1), a local educational agency
				shall submit an application to the Corporation at such time, in such manner,
				and containing such information as the Corporation may require. The local
				educational agency shall demonstrate in the application that the local
				educational agency—
							(A)is
				well-positioned to successfully implement a local program through the national
				pilot program;
							(B)demonstrates that
				appropriate leaders in the education, civic, and private sectors exhibit a
				strong commitment to community service;
							(C)is able to
				leverage additional funds to support the local program;
							(D)has a full
				commitment to match as many secondary school seniors as possible with service
				opportunities within the community or school involved; and
							(E)has worked with a
				local community-based organization to establish goals for the service that
				participating secondary school seniors will provide.
							(4)Use of
				fundsA local educational agency that receives a grant under
				paragraph (1) shall use the grant funds to—
							(A)establish a
				partnership with the local community-based organization described in paragraph
				(3)(E) to carry out the local program;
							(B)provide
				meaningful community service opportunities for students in their senior year,
				for terms of service described in section 139(b)(1);
							(C)supply a service
				coordinator to assist secondary schools participating in the local program;
				and
							(D)provide
				information to students in their junior year of secondary school regarding the
				community service opportunities available under the local program.
							(5)Responsibilities
				of the corporationThe Corporation shall support the local
				educational agencies participating in the national pilot program, by—
							(A)providing a
				downloadable template for the local educational agencies to use when providing
				information to students in their junior year as described in paragraph
				(4)(D);
							(B)offering
				assistance to the local educational agencies in finding community service
				opportunities for all participating seniors;
							(C)offering
				assistance to the local educational agencies regarding completing the paperwork
				necessary for participating seniors to be eligible for national service
				educational awards under subtitle D; and
							(D)providing any
				technical assistance the Corporation determines to be necessary.
							(6)Eligibility for
				national service educational awardA participant under this
				section shall be eligible for the national service educational award described
				in subtitle D if the participant meets the requirements of sections 139(b)(1)
				and 146(b).
						(7)Evaluation
							(A)In
				generalThe Corporation shall award a contract to an independent
				agency with expertise in evaluating trends in student achievement to study the
				effects of the national pilot program on the achievement of participating
				students.
							(B)MeasurementThe
				evaluation described in subparagraph (A)—
								(i)shall
				compare—
									(I)secondary school
				seniors who are participating in the program; to
									(II)similar
				secondary school seniors who are not participating in the program;
									(ii)shall include
				measurements of—
									(I)academic
				achievement on the student academic assessments described in section 1111(b)(3)
				of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
				6311(b)(3));
									(II)graduation
				rates;
									(III)student
				attendance rates;
									(IV)student rates of
				enrollment, persistence, and attainment in institutions of higher education;
				and
									(V)success with
				respect to any other academic factor the Corporation determines is necessary;
				and
									(iii)shall measure
				whether the goals established by the local educational agency under paragraph
				(3)(E) were met.
								(8)Building on the
				senior year community service pilot programIf the evaluation
				under paragraph (7) demonstrates that the national pilot program was effective
				in improving student achievement, as measured by the indicators described in
				paragraph (7)(B)(ii), the Corporation, in collaboration with the agency
				described in paragraph (7)(A), shall develop a plan to include in the program
				as many secondary school seniors as
				possible.
						.
		4.Educational
			 awards
			(a)National
			 service position eligible for national service educational
			 awardSection 123 of the National and Community Service Act of
			 1990 (42 U.S.C. 12573) is amended—
				(1)by redesignating
			 paragraph (7) as paragraph (8); and
				(2)by inserting
			 before paragraph (8) the following:
					
						(7)A position
				involving service as a participant under section
				198E.
						.
				(b)Reservation of
			 approved positionsSection 129 of the National and Community
			 Service Act of 1990 (42 U.S.C. 12581) is amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 The Corporation and inserting the following:
						
							(1)VISTA
				volunteers and Civilian Community Corps participantsThe
				Corporation
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)Senior year
				community service participantsThe Corporation shall ensure that
				each individual selected by a local educational agency during a fiscal year as
				a participant under section 198E shall receive the national service educational
				award described in subtitle D if the individual satisfies the eligibility
				requirements for the award. Funds for approved national service positions
				required by this paragraph for a fiscal year shall be deducted from the funds
				appropriated under section
				501(a)(2)(B)(ii).
							;
				and
					(2)in subsection
			 (f)—
					(A)by inserting
			 before The Corporation the following:
						
							(1)In
				general
							;
				and
					(B)by striking the
			 second sentence and inserting the following:
						
							(2)AdjustmentsThe
				Corporation is authorized to make necessary and reasonable adjustments to the
				program rules—
								(A)relating to
				participants described in subsection (b)(2), if appropriations under section
				501(a)(2)(B)(ii) are insufficient to provide the maximum allowable national
				service educational awards under subtitle D for all those participants who are
				eligible for such an award; and
								(B)relating to
				participants (other than those referred to in subparagraph (A)), if
				appropriations under section 501(a)(2)(A) are insufficient to provide the
				maximum allowable national service educational awards under subtitle D for all
				those participants who are eligible for such an
				award.
								.
					5.Authorization of
			 appropriationsSection
			 501(a)(2) of the National and Community Service Act of 1990 (42 U.S.C.
			 12681(a)(2)) is amended—
			(1)in subparagraphs (A) and (B), by inserting
			 (other than assistance described in subparagraph (B)(i)) after
			 H of title I;
			(2)in subparagraph
			 (A), by inserting (other than awards described in subparagraph
			 (B)(ii)) after subtitle D of title I;
			(3)by redesignating
			 subparagraph (B) as subparagraph (C); and
			(4)by inserting
			 after subparagraph (A) the following:
				
					(B)Senior year
				community service pilot program
						(i)Financial
				assistanceThere are authorized to be appropriated to provide
				financial assistance under section 198E, such sums as may be necessary for each
				of fiscal years 2009 through 2011.
						(ii)National
				service positions for senior year community service
				participantsThere are authorized to be appropriated to provide
				national service educational awards under subtitle D of title I for
				participants under section 198E, such sums as may be necessary for each of
				fiscal years 2009 through
				2011.
						.
			
